Citation Nr: 1130707	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  04-36 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for a respiratory disorder.

4.  Entitlement to service connection for a disability manifested by loss of taste and smell.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to May 1979, and from October 1993 to March 1996.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In December 2009, the Board denied the claims.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (the Court).  The Court granted a joint motion to remand in February 2011.  The joint motion did not disturb the Board's December 2009 findings "insofar as it determined that [the Veteran] did not suffer from undiagnosed illnesses and to the extent that it determined his back condition was not secondary to his knee disability."  The case is again before the Board.

The issue of entitlement to total disability based on individual unemployability (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The Veteran served as an enlisted medical specialist while on active duty.

The parties to the February 2011 joint motion found that the March 2004 VA general medical examination was inadequate and the Veteran is entitled to new examinations.  In this regard, following the March 2004 VA medical examination the appellant was diagnosed with chronic chest congestion; allergic rhinitis; left knee patellofemoral pain syndrome; chronic back strain from cervical to lumbar; a decreased sense of smell and taste; and meralgia paraesthetic of the right thigh.  The examiner did not, however, provide a nexus opinion regarding any of the diagnosed disorder.  Accordingly, on remand, the Veteran must be afforded new VA examinations.  

Service treatment records from his first period of service show that on one occasion he complained of chest congestion and was diagnosed with a cold.  He complained of neck pain in March 1979 with no history of trauma.  At a March 1979 examination, the Veteran stated he was hospitalized for pneumonia in July 1976 in Fort Jackson, South Carolina.  There are no records of this hospitalization in his service treatment records.  On remand, the RO/AMC should attempt to obtain any available outstanding records from this hospitalization.

Service treatment records from his second period of service show that in 1995 the Veteran fell off a chair.  He was diagnosed with suspected kidney contusion (left side), michrohematuria after fall, and pneumonia of the right middle lobe.  A July 1995 note showed the Veteran had an increased range of motion but with continued pain.  He was assessed with a bruised rib.  

At a December 1995 examination he was clinically evaluated and found to have normal sinuses, a normal spine and normal lungs.  He was noted to be a two-pack per day smoker for the prior 20 years.  At that time the Veteran denied a history of recurrent back pain, shortness of breath, chronic cough, sinusitis, chronic or frequent colds, and ear, nose or throat trouble.  A chest x-ray from November 1995 was noted to show no evidence for acute cardiopulmonary disease.

In a May 2011 statement prepared by an attorney who works with the representative noted that the Veteran's July 1995 treatment records from Landstuhl Regional Medical Center may not be complete as she noted one page of records ended in "continued on page 2;" however, a review of the record shows that the second page of this treatment is contained in the claims file.  During this hospitalization he was diagnosed with a left kidney contusion and a left rib cage contusion.

In October 1999, the Veteran complained of sinus problems and a poor sense of taste and smell, possibly dating to his Gulf War service.  His symptoms were noted to be secondary to allergic rhinitis and chronic sinusitis.  He was diagnosed with chronic rhinitis, a deviated nasal septum and turbinate hypertrophy deviation in November 1999.  

An April 2000 follow-up discussed the option of the appellant undergoing a nasal septoplasty.  At that time it was noted that Veteran's loss of sense of taste and smell were likely secondary to a combination of nasal septal deviation and allergic rhinitis.  In March 2003, he reported a loss of appetite, taste and smell since his service in Kuwait.  

There are several notations that suggest that the appellant's loss of taste and smell acuity is related to chronic nicotine use.  See, e.g., a March 2003 study.  Hence, it must be noted that as a matter of law, in claims filed after June 9, 1998, a disability shall not be considered to have resulted from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service if it resulted from injury or disease attributable to the use of tobacco products by a Veteran during active service.  38 U.S.C.A. § 1103(a) (West 2002); 38 C.F.R. § 3.300 (2010).

The Veteran was assessed with lumbosacral pain in March 2000, following complaints of back pain for one day.  He was diagnosed with chronic back strain in March 2004 and with Grade I Spondylolisthesis at L5 with degenerative changes in January 2008.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to obtain any treatment records from a July 1976 hospitalization for pneumonia at Fort Jackson, South Carolina.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Following completion of part one, the Veteran must be afforded a VA orthopedic examination to determine the etiology of any back disability.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examining physician for review of the case.  

Following examination of the Veteran and a review of the record, the examining physician must opine whether it is at least as likely as not, i.e., is there a 50 percent or greater probability, that any diagnosed back disorder was incurred or aggravated as a result of active service.  The examiner should note the records from the Veteran's fall from a chair in July 1995.  All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.

3.  Following completion of part one, the Veteran must be afforded a VA examination by an otolaryngologist determine the etiology of any diagnosed sinusitis.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the otolaryngologist for review of the case.  

Following examination of the Veteran and a review of the record, the otolaryngologist must opine whether it is at least as likely as not, that is, is there a 50 percent or greater probability, that sinusitis was incurred or aggravated as a result of active service.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  Following completion of part one, the Veteran must be afforded a VA pulmonary examination to determine the etiology of any respiratory disorder, following the VA Respiratory Worksheet.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examining physician for review of the case.  

Following examination of the Veteran and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not, i.e., is there a 50 percent or greater probability, that any current respiratory disorder was incurred or aggravated as a result of active service.  The examiner should note that the appellant was treated for pneumonia in 1976 and 1995.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

5.  Following completion of part one, the Veteran must be afforded a VA examination by a physician to determine the etiology of any disability manifested by loss of taste and smell.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  

Following examination of the Veteran and a review of the record, the examining physician must opine whether it is at least as likely as not, i.e., is there a 50 percent or greater probability, that any disorder manifested by a loss of taste and smell was incurred or aggravated as a result of active service.  The examiner must also state whether it is more likely than not that any disorder manifested by a loss of taste and smell is related to the appellant's smoking history.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

6.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.

7.  After ensuring that the development is complete, re-adjudicate the claims.  If not fully granted, issue a supplemental statement of the case before returning the claims to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



